Citation Nr: 9935705	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  95-28 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for median nerve compression of the right wrist.

2.  The propriety of the initial 10 percent evaluation 
assigned for median nerve compression of the left wrist.

3.  The propriety of the initial 10 percent evaluation 
assigned for multiple joint arthralgia.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel





INTRODUCTION

The veteran had active service from June 1989 to December 
1994.  

This appeal arises from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted the veteran's claims for 
service connection for the following disorders:  median nerve 
compression of the right wrist, assigned a noncompensable 
evaluation; median nerve compression of the left wrist, 
assigned a 10 percent evaluation; multiple joint arthralgia, 
assigned a noncompensable evaluation; and lumbosacral strain, 
assigned a 10 percent evaluation.  The veteran timely 
appealed the assigned evaluations.  By rating decision of 
January 1996, the RO granted a 10 percent evaluation for the 
veteran's right wrist disability.  In a June 1996 rating 
decision, the RO granted a 10 percent evaluation for the 
veteran's multiple joint arthralgia, as well as a 20 percent 
evaluation for the low back.  Each evaluation was assigned 
effective January 1, 1995, the effective date of the grant of 
service connection.

In August 1997, the Board of Veterans' Appeals (Board) 
rendered a decision on the lumbosacral strain issue; hence, 
that issue is no longer before the Board.  However, the Board 
then remanded the remaining issues so that the medical 
evidence could be developed.  After the continued denial of 
the veteran's claims, these matters have now been returned to 
the Board for further appellate consideration.

The Board notes that the RO adjudicated the instant claims as 
ones for increased ratings for the disabilities under 
consideration.  However, in light of the distinction noted by 
the United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals) 
(Court) in the recently-issued case Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has recharacterized the 
issues as involving the propriety of the initial evaluations 
assigned.  



REMAND

As indicated in the Board's August 1997 remand, when 
evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatiguability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The primary purpose of the Board's 
remand was to appropriate medical examination and opinion 
upon which to make the determinations required under 
38 C.F.R. §§ 4.40 and 4.45.  The Board specifically requested 
that the examiner determine the degree of additional lost 
motion during flare-ups of the veteran's symptomatology.

Pursuant to the remand, the veteran underwent VA orthopedic 
examination in early June 1998.  As noted in the report, the 
examiner did provide range of motion studies, but did not 
provide any opinion as to the effects of any flare-ups.  The 
examiner opined that the most appropriate type of examination 
for the veteran was a rheumatology examination.  Such an 
examination was afforded in mid-June 1998.  This examination 
report also noted the range of motion in the affected joints, 
but did not include any discussion as to whether the veteran 
suffered any additional disability due to flare-ups of pain 
on motion and other factors. 

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand order.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  As the requested 
opinion regarding the occurrence and extent of additional 
functional loss associated with the veteran's disorders was 
not obtained, these matters must again be remanded for that 
purpose.  

The Board also notes that the early June 1998 VA orthopedic 
examiner opined that there was no orthopedic origin for the 
veteran's arthralgia.  A VA rheumatology examiner of mid-June 
1998 noted an impression of fibromyalgia.  However, it was 
recommended that the veteran undergo testing to rule out the 
"very unlikely" possibility of significant joint disease.  
These tests included Westergren Erythrocyte sedimentation 
rate, C-reactive protein, rheumatoid factor, and antinuclear 
antibody.  It is not indicated in the record whether such 
testing was conducted or even offered to the veteran.  The 
veteran has repeatedly claimed that he was found to have 
arthritis or degenerative joint disease by a military 
examiner.  On remand, a physician should determine whether 
such tests are warranted to make a definitive diagnosis of 
the veteran's joint pain complaints.

As a final matter, the Board points out that there is a 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation assigned following a grant of 
service connection.  See Fenderson, 12 Vet. App. at 126.  In 
the latter case, as here, the VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  Hence, when adjudicating each of the 
claims remaining on appeal, the RO should specifically 
consider whether "staged rating" is appropriate.

In view of the foregoing, this case is hereby REMANDED to the 
RO for the following development:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of medical treatment for the 
disabilities under consideration since 
November 1998. However, if any such 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.  

2.  The RO should then schedule the 
veteran for appropriate examination(s) to 
determine the nature and extent of his 
median nerve compression of the right and 
left wrists and the disability currently 
characterized as multiple joint 
arthralgia.  All indicated tests and 
studies and consultations should be 
accomplished.  In this regard, the 
examiner(s) should specifically consider 
whether the Westergren Erythrocyte 
sedimentation rate, C-reactive protein, 
rheumatoid factor, antinuclear antibody, 
and EMG to determine the nature of his 
current service-connected multiple joint 
complaints.  The claims file should be 
made available to and reviewed by each 
examiner in connection with his/her 
examination.  

All clinical findings must be reported in 
detail.  In accordance with 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca v. Brown, 
each examiner must specifically address 
(1) whether, as a result of the service-
connected disability, the veteran 
experiences any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability, 
incoordination or painful motion during 
the examination; and (2) the likely 
extent to which the veteran experiences 
additional functional loss due to such 
symptoms with use or during flare-ups.  
The examiner should attempt to express 
such additional functional loss in terms 
of additional degrees of motion loss.  If 
the examiner is unable to offer an 
opinion as to the nature and extent of 
any additional disability during a flare-
up, that fact should clearly be stated 
and explained.  The complete rationale 
for each opinion expressed should be set 
forth in a typewritten report.

4.  Thereafter, the RO must review the 
claims file to ensure complete compliance 
with this REMAND.  If any requested 
development is not undertaken or is 
incomplete, appropriate corrective action 
is to be implemented.

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim for 
the increased evaluations currently on 
appeal.  Such adjudication should be 
accomplished on the basis of all relevant 
evidence of record, and all pertinent 
legal authority, to specifically include 
the DeLuca and Fenderson cases, cited to 
above.  The RO should provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

6.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case (SSOC) and given a 
reasonable opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












